Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 and 31 are objected to because of the following informalities:  the recitation of “a connector system” on line 2 of each claim is redundant with line 1 of each claim.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 26, 30, 31, 33, 35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarado 10355414.
	Regarding claims 21 and 31, Alvarado (see Abstract) discloses a connector system comprising: a connector system that includes (1) a male housing assembly (connector body), (ii) a female housing assembly (mating connector body), and (iii) a connector position assurance assembly (CPA) having a movable locking member with an indicia (second portion) disposed thereon; wherein a coupling force oriented in a first direction is applied to the male housing assembly to couple the male housing assembly to the female housing assembly to define a connected state; wherein in the connected state, a locking force also oriented in the first direction is applied to the locking member to define a locked position of the connector position assurance assembly; and wherein the indicia: (a) is readable (second portion) when the connector position assurance assembly is in the locked position, and (b) is unreadable when the connector position assurance assembly is in an unlocked position.
Regarding claim 25, Alvarado discloses the connector system is T4 and V4 compliant (the meaning of which is not set forth in the claims and thus is deemed to be met by Alvarado).
Regarding claim 26, Alvarado discloses the indicia is readable from a second direction (from multiple directions) by an indicia reading device, wherein the second direction is oriented substantially perpendicular to the first direction.  
Regarding claim 30, Alvarado discloses the connector system includes a male terminal body (not shown, to allow electrical connection with a terminal in the mating connector body) disposed within the male housing assembly, and wherein an extent of a high-voltage interlock assembly is positioned within the male terminal body.  The meaning of “high-voltage interlock assembly” is not set forth in the claim and thus Alvarado is deemed to meet the positively recited structure.
Regarding claim 33, Alvarado discloses, when the connector system is in the connected state, the indicia is located on a non-movable extent of the male housing assembly and rearward of a rearmost extent of the female housing assembly.
Regarding claim 35, Alvarado discloses the connector system meets the sealed high-pressure spray test set forth in USCAR specification.  Note that the specifics of the USCAR specification are not set forth in the claims and thus Alvarado is deemed to meet the positively recited limitations.
Regarding claim 38, Alvarado discloses the indicia is readable from a third direction that is: (i) substantially perpendicular to the second direction, and (ii) substantially parallel to the first direction.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-29, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado as applied to claims 21 and 31 above, and further in view of Glick et al 10283889.
	Glick et al (front page) discloses a male terminal body 112 and a spring member 114 that are both disposed within the male housing assembly, and wherein when the male housing assembly is coupled to the separate assembly, the spring member applies a biasing force on an extent of the male terminal body, and to provide the male housing assembly of Alvarado with same thus would have been obvious, for better contact pressure.
Claim(s) 23, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado.
	The forces recited are deemed to be obvious matters of routine experimentation, for ease of mating/unmating and good electrical connectivity. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26-31 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,239,597. Although the claims at issue are not identical, they are not patentably distinct from each other because any differences between the claim sets are deemed to be minor variations in wording not substantially affecting the claim scope.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,239,597. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reason given above.
Claims 40-53 are allowed.
Claims 24 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches removing the latching lever; in combination with the rest of the subject matter of the respective independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832